UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 4, 2007 ROYAL FINANCIAL, INC. (Exact name of Registrant as specified in its charter) Delaware 000-51123 20-1636029 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) 9226 South Commercial Avenue Chicago, IL 60617 (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code:(773) 768-4800 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Items 5.02 (c), (d).Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On October5, 2007, Royal Financial, Inc. (the “Company”) issued the attached press release, which is filed as Exhibit99.1 hereto, and which is incorporated herein by reference. Item 8.01.Other Events. The information set forth in Item 5.02 above is incorporated in its entirety into this Item by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. ExhibitNumber Description 99.1 Press Release dated October 5, 2007. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROYAL FINANCIAL, INC. (Registrant) Date: October 5, 2007 By: /s/Leonard Szwajkowski Name: Leonard Szwajkowski Title: Chief Executive Officer, President and Interim Chief Financial Officer 3 INDEX TO EXHIBITS Exhibit 99.1 Press Release dated October5, 2007. 4
